Citation Nr: 0315227	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  01-06 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed headaches.  

2.  Entitlement to service connection for claimed bilateral 
pes planus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from December 1994 to June 
2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 RO decision, which denied service 
connection for headaches and bilateral pes planus.  

In August 2002, the veteran testified at a hearing in 
Washington, D.C., conducted by the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  

At the hearing, the veteran withdrew his appeal of the issues 
of service connection for a bilateral fifth toe disability 
and hyperkeratotic patches of the fourth webspaces on both 
feet.  

In November 2002, the Board finally adjudicated another issue 
on appeal, that is, service connection for a low back 
disorder.  



REMAND

In its decision of November 2002 and in a January 2003 
letter, the Board informed the veteran that it was 
undertaking additional development on the issues of service 
connection for headaches and bilateral pes planus.  Such 
development was undertaken pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2002)).  

In its January 2003 letter, the Board requested the veteran 
to furnish additional information and evidence regarding 
treatment for headaches and bilateral pes planus.  He was 
given 30 days in which to provide the requested information.  
The Board also informed the veteran that it had requested the 
Durham VA Medical Center (VAMC) to schedule him for an 
examination.  

The veteran responded to the Board's letter with a statement 
concerning his claimed disabilities and with a VA form 
indicating that he has received recent treatment for his 
claimed disabilities at the VA.  

VA treatment records were obtained and associated with the 
claims folder.  There is also a record in the claims folder 
indicating that examinations (i.e.., feet and neurologic) 
that were ordered for the veteran in January 2003 were 
subsequently canceled because he refused the location.  

Subsequently, the Court in D.A.V. et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 2003 U.S. App. LEXIS 8275 
(Fed. Cir. May 1, 2003), invalidated 38 C.F.R. §19.9(a)(2) 
and (a)(2)(ii), which are provisions promulgated by the VA 
authorizing the Board to, among other things, correct a 
procedural defect or undertake additional development in a 
case, without having to remand the case to the RO for 
completion of such action.  

The intended effect of these provisions was to shorten the 
appeal processing time and to reduce the backlog of claims 
awaiting decision at the Board.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002).  

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver.  

The Court found that the provision was contrary to the 
requirement of 38 U.S.C. § 7104(a) that "all questions in a 
matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  

Thus, as applied to the instant claim, the RO shall initially 
consider the evidence obtained by the Board when it undertook 
additional development of this matter.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  However, in 
light of the above-described Federal Circuit decision, a 
remand to the RO is required.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law during the pendency of the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify him about his claim (i.e., what 
information or evidence is required to grant his claim) and 
to assist him to obtain evidence for his claim.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran or obtaining any 
additional medical or other evidence, as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond, in 
accordance with statutory law.  

A review of the record indicates that, despite a February 
2001 letter from the RO, the RO has not provided the veteran 
with sufficient notification of the redefined obligations of 
the VA as contained in the VCAA.  This due process deficiency 
should be addressed on remand.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes issuing any 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence, as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his 
claims.  The veteran must be afforded the 
requisite time, mandated by 38 U.S.C. 
§ 5103(b), in which to respond to any 
notices.  

2.  Thereafter, the RO should readjudicate 
the veteran's claims of service connection 
for headaches and bilateral pes planus.  
If the decision remains adverse to the 
veteran, the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



